t c memo united_states tax_court vivian d rodriguez petitioner v commissioner of internal revenue respondent docket no filed date vivian d rodriguez pro_se lynda b taylor for respondent memorandum opinion nameroff special_trial_judge this case is before the court on respondent's motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 filed pursuant to rule this case was assigned pursuant to sec_1 all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 7443a b and rule sec_180 sec_181 and sec_182 by order of the chief_judge in the notice_of_deficiency respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure additions to tax under sec_6651 in the amount of dollar_figure and a in the amount of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure the adjustments giving rise to the above deficiencies additions to tax and penalty are based upon the failure of petitioner to file a tax_return for and report wages of dollar_figure petitioner a california resident alleges in the petition that she is an individual american citizen domestic not a united_states citizen and or resident living abroad national and that the addition_to_tax under sec_6651 only applies to alcohol_tobacco_and_firearms revenue petitioner also alleges that she does not know the meaning of wages and that she has been denied due process she alleges that she has not been engaged in any other taxable activity other than employment all of which was within the jurisdictional boundaries of the state of california thus she contends that taxes relating to employment are not subject_to the deficiency procedures of sec_6211 petitioner makes further allegations in the petition which are common in tax_protester petitions regarding the method whereby she was selected for audit as well as the audit techniques utilized by respondent subsequent to the filing of respondent's motion the court noted that it reviewed the petition and agreed with respondent that the allegations therein were tax_protester allegations that have been repeatedly rejected by this and other courts the petitioner was ordered to file an objection if any to respondent's motion or alternatively an amended petition that alleged adequate assignments of errors and statements of facts in support of those assignments of error as to the merits of respondent's determinations petitioner did not file an objection an amended petition or any other response under these premises no useful purpose would be served by affording the parties further hearing in this matter in her motion to dismiss respondent contends that the petitioner fails to allege clear and concise assignments of error in respondent's deficiency determinations in violation of rule b further respondent contends that the petition fails to allege clear and concise lettered statements of fact on which petitioner bases the assignments of error in violation of rule b a judgment on the pleadings is appropriate where petitioner raises no justiciable issues see 82_tc_403 brayton v commissioner tcmemo_1989_664 affd without published opinion 923_f2d_861 9th cir petitioner makes tax_protester arguments that have been heard by this court on many occasions and rejected the short answer to petitioner's contentions is that she is not exempt from federal_income_tax see abrams v commissioner supra pincite- furthermore this court generally as in the case here will not look behind a deficiency_notice to examine evidence used or the propriety of the commissioner's motives or the administrative policy or procedures involved in making her determinations abrams v commissioner supra pincite 79_tc_185 62_tc_324 petitioner has failed to raise any issue with regard to the amount of her income or deductions or the correct amount of her tax_liability including the additions to tax and penalty accordingly she has not raised any justiciable issues and respondent's motion to dismiss will be granted sec_6673 authorizes this court to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure whenever it appears that the taxpayer's position in a proceeding is frivolous groundless or instituted or maintained primarily for delay petitioner has made frivolous arguments in the court's order for an objection or amended petition the court noted that wages are taxable and sec_6651 does pertain to income_tax petitioner was advised that the allegations in the petition were similar to those in other cases in which sec_6673 penalties have been awarded nevertheless petitioner took no further action and made no response in view of the above respondent's request for a penalty under sec_6673 will be granted and petitioner is required to pay the united_states a penalty of dollar_figure an appropriate order and decision will be entered for respondent
